Citation Nr: 1204055	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder (claimed as nerves), to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD), and personality disorders. 

2. Entitlement to service connection for an ulcer. 

3. Entailment to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran originally filed a claim of entitlement to service connection for "mental conditions" and "nerves."  The medical evidence of record indicates that the Veteran has been diagnosed with major depressive disorder (MDD), anxiety, personality disorder, and PTSD, among other psychiatric disabilities.  Although not specifically claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include these various mental illness diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a mental disability, ulcers, and hemorrhoids.  He claims that these disorders are related to service. 

1. SSA Records 

As an initial matter, the Veteran has indicated on multiple occasions that he is in receipt of Social Security Administration disability benefits for an unspecified disability.  See e.g., November 2008, VA Form 21-527, see also January 2007 Statement from Veteran.  Where there has been a determination with regard to Social Security Administration benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get Social Security Administration records when there is no evidence that they are relevant).  The record is devoid of a showing that the RO has requested these records.  As such, a remand is warranted so that they can be obtained.

2. Service Connection - Acquired Psychiatric Disabilities 

The Veteran contends that his variously diagnosed psychiatric conditions are due to service.  Service treatment records do not show treatment, complaints, or diagnoses relating to a psychiatric disability.  

Following service, beginning in June 1974, the record reflects hospitalization for "possible schizo-reaction with alcoholism;" anxiety neurosis with psychological manifestation of neurodermatitis (July 1974); schizophrenia with alcoholism (July 1977); alcohol addiction and anti-social personality disorder (August 1977); anxiety neurosis, passive aggressive personality, and chronic alcohol abuse (March 1978); alcohol abuse and anti-social personality (February 1981); nerves/nervousness (June 1981); major depressive disorder with psychotic features (January 2004, January 2005, November 2005); PTSD (May 2004); and personality disorder (March 2006).  

Here, the Board notes that Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of one's own alcohol or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011). 

However, the United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability. See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Moreover, with respect to the diagnosed personality disorder, they are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection. 38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90. 

In this case it is uncontroverted that the Veteran has been diagnosed with several acquired psychiatric disorders, to include PTSD, anxiety, personality disorders, and major depressive disorder.  The Veteran has asserted his belief that these disorders, in one way or another, are related to service.  Moreover, the record shows near-continuous treatment for psychiatric problems since 1974.  

The Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  The Court has firmly held that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2011).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McLendon, supra. 

Based on the above, the Veteran should be afforded a VA examination to determine whether any diagnosed psychiatric disability is related to service. 

3. Service Connection - Hemorrhoids and Ulcer 

Again, the Veteran asserts that he has hemorrhoid and ulcer disabilities that are due to service.  

Service treatment records do not show treatment, complaints, or diagnoses related to hemorrhoids or ulcers.  STRs do reflect problems relating to the lung and upper gastrointestinal tract; he is currently service-connected for "gastrointestinal symptoms associate with status-post resection of a bilateral lung cyst."  

It appears that the Veteran seeks service connection for stomach/gastrointestinal problems that are unrelated to his currently service-connected gastrointestinal disability.  

The current medical record shows treatment for hemorrhoids and rectal bleeding in December 2004. See VA Treatment Note, December 2004.  There is no current "ulcer" diagnosis contained in the claims file. 

Nevertheless, the Board again notes that the Veteran is in receipt of SSA disability benefits and that medical records associated with that determination have not yet been associated with the claims file.  Therefore, it would be premature to adjudicate these claims at this juncture as the outstanding medical records may contain relevant information relating to these claims.  Thus, the RO should obtain the Veteran's SSA records as indicated in the REMAND portion of this decision below and readjudicate the claims for entitlement to service connection for hemorrhoids and an ulcer.  


Accordingly, the case is REMANDED for the following action:

1. Obtain the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2. Obtain VA medical records pertaining to the Veteran that are dated after June 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3. The RO should ensure that the Veteran has received proper notice and that all necessary development is undertaken for the claim for entitlement to service connection for acquired psychiatric disability to include PTSD.

4. After the above requested development is accomplished, the RO should arrange for a VA psychiatric examination of the Veteran to determine the nature and etiology of any current acquired psychiatric disorders.  The Veteran's VA claims files must be made available to and reviewed by the VA examiner.  This should be noted in the VA examination report.  All indicated studies, tests and evaluations deemed necessary should be performed. 

(a) The examiner should report a multi-axial diagnosis, identifying all current acquired psychiatric disorders.  

Please also identify any diagnosed psychiatric disabilities that are not a chronic acquired psychiatric disabilities (e.g., personality disorders). 

(b) A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made. 

(c) The VA examiner is then asked to opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any currently diagnosed acquired psychiatric disorders (to specifically include major depressive disorder and anxiety) had their onset during active duty service, are otherwise causally-related to service, or were manifest to a compensable degree within one year of separation from service (i.e., psychoses).  See 38 C.F.R. § 3.384. 

(d) The VA examiner should specifically opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any of the diagnosed psychiatric disorders are due to primary alcohol or drug abuse, or are not a chronic acquired psychiatric disability (e.g., personality disorder).  

Alternatively, the VA examiner should opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any current alcohol or drug abuse is secondary to (caused or aggravated by) a currently diagnosed psychiatric disability.  See Allen, supra.  

(e) The VA examiner should specifically comment as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any currently diagnosed acquired psychiatric disorders are the result of in-service aggravation of the Veteran's congenital personality disorder(s) (if diagnosed) due to superimposed disease or injury. 

Again, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary. 

5. Then, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, hemorrhoids, and an ulcer with application of all appropriate laws, regulations, and case law and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


